
	

114 HR 3120 IH: Great Lakes Assurance Program Verification Act of 2015
U.S. House of Representatives
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3120
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2015
			Mrs. Miller of Michigan (for herself and Mr. Walberg) introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Food Security Act of 1985 to require the Secretary of Agriculture to establish a Great
			 Lakes basin initiative for agricultural nonpoint source pollution
			 prevention.
	
	
 1.Short titleThis Act may be cited as the Great Lakes Assurance Program Verification Act of 2015. 2.Great Lakes basin initiative for agricultural nonpoint source pollution prevention (a)In generalThe Food Security Act of 1985 is amended by inserting after section 1240H the following new section:
				
					1240I.Great Lakes basin initiative for agricultural nonpoint source pollution prevention
 (a)EstablishmentThe Secretary, in consultation with the Great Lakes States, shall establish a Great Lakes basin initiative for agricultural nonpoint source pollution prevention in accordance with this section.
						(b)Initiative elements
 (1)Grants to StatesIn implementing the initiative, the Secretary shall provide grants to Great Lakes States to fund the following:
 (A)Education and outreach, for producers in the Great Lakes basin, regarding— (i)nonpoint pollution of ground and surface water from agricultural activities;
 (ii)State verification programs; and (iii)the initiative.
 (B)Technical assistance, including training, to producers in the Great Lakes basin for the implementation of activities that reduce or prevent nonpoint pollution of ground and surface water from agricultural activities.
 (C)Development and implementation of voluntary State verification programs, with a funding priority for voluntary State verification programs that incorporate Department of Agriculture conservation planning and practice standards.
 (2)Funding priority for certain producersIn implementing the initiative, the Secretary shall establish a funding priority within the Great Lakes basin for payments to producers under this chapter for producers that participate in the initiative with the purpose of achieving verification through a State verification program.
 (c)Use of existing dataIn establishing the initiative, the Secretary shall, where available, use existing plans, models, and assessments.
 (d)CollaborationIn carrying out activities under the initiative, a State may collaborate with entities that have agricultural or environmental expertise, including academic or nonprofit organizations.
 (e)DefinitionsIn this section: (1)Great Lakes StateThe term Great Lakes State means any one of the States of Illinois, Indiana, Michigan, Minnesota, New York, Ohio, Pennsylvania, or Wisconsin.
 (2)InitiativeThe term initiative means the Great Lakes basin initiative for agricultural nonpoint source pollution prevention established under subsection (a).
 (3)Nonpoint source pollutionThe term nonpoint source pollution is used within the meaning of that term under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).
 (4)State verification programThe term State verification program means a program established by a Great Lakes State to verify producer implementation of practices approved by the State to reduce nonpoint pollution of ground and surface water from agricultural activities, which may include verification by a third party approved by the State or the Secretary.
 (f)FundingOf the funds made available to carry out this chapter, the Secretary shall carry out this section using—
 (1)$5,000,000 for fiscal year 2017; (2)$8,000,000 for fiscal year 2018;
 (3)$10,000,000 for fiscal year 2019; and (4)$7,000,000 for fiscal year 2020..
 (b)Conforming amendmentSection 1240C of the Food Security Act of 1985 (16 U.S.C. 3839aa–3) is amended by adding at the end the following new subsection:
				
 (d)Special rule for Great Lakes basinIn evaluating applications of producers in the Great Lakes basin under this chapter, the Secretary shall prioritize applications in accordance with section 1240I(b)(2)..
			
